Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about September 25, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of sodomy in the first degree and two counts of sexual abuse in the first degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis to disturb the *171court’s credibility determinations, in which it carefully considered the relevant circumstances, including demeanor. Concur — Mazzarelli, J.P., Buckley, Sullivan, Ellerin and Lerner, JJ.